ALLOWABILITY NOTICE
Applicant filed an Information Disclosure Statement on 14 December 2021.
Claims 1, 2, 5, 7, 9-10, 18-23 and 36-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 7, 9-10, 18-23 and 36-43 are allowed.
The following is an examiner’s statement of reasons for allowance.

With respect to claim 1, the limitation(s) of the claim recite, 
“first input, from a remote application viewer application locally executing on the remote client, is redirected to the instance of the application executing in the shadow desktop environment of the host device;
output from the instance of the application is redirected to the remote client;
second input, from the first local desktop environment of the host device and associated with the instance of the application, is suppressed”.
The recited limitations in light of the rest of the limitations of the claim as a whole would not have been taught or obvious in view of the prior art of record.

Claims 18 and 36 recite similar limitation(s) and are allowed for similar reasons.  Claims 2, 5, 7, 9, 10, 19-23 and 37-43 are allowed as being dependent on the claims with allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
12/29/2021

/S. L./Examiner, Art Unit 2447  

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447